UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MELVIN VALENCIA,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      18-CV-3564(JS)(AYS)

DR. JUAN GOEZ, SOUTH NASSAU
COMMUNITY HOSPITAL, SHERIFF MICHAEL
SPOSATO, NASSAU COUNTY EXECUTIVE
LAURA CURRAN, DIRECTOR DOCTOR DONNA
HENIG, and NASSAU HEALTHCARE
CORPORATION,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Melvin Valencia, pro se
                    18-A-3381
                    Franklin Correctional Facility
                    62 Bare Hill Road
                    PO Box 10
                    Malone, New York 12953-0010

For Defendants:       No appearances.

SEYBERT, District Judge:

          On June 18, 2018, incarcerated pro se plaintiff Melvin

Valencia (“Plaintiff”) filed an unsigned civil rights Complaint

brought pursuant to 28 U.S.C. § 1983 (“Section 1983”) together

with an incomplete application to proceed in forma pauperis and

the required Prisoner Litigation Authorization form (“PLRA”).

(See Docket Entries 1-3.)     Accordingly, by Notice of Deficiency

dated June 19, 2018, Plaintiff was instructed to sign the enclosed

copy of his Complaint and to complete and return the enclosed

application to proceed in forma pauperis.       (See D.E. 4.) On
June 28, 2018, Plaintiff timely filed a complete application to

proceed in forma pauperis and a signed copy of the Complaint.

(Compl., D.E. 7; Mot., D.E. 8.)             The Complaint is against Dr. Juan

Goez     (“Dr.    Goez”),     South    Nassau        Community    Hospital        (“South

Nassau”), Sheriff Michael Sposato (“Sheriff Sposato”), Nassau

County     Executive       Laura    Curran      (“County       Executive       Curran”),

“Director Doctor Donna Henig” (“Dr. Henig”), and Nassau Healthcare

Corporation (“NHCC” and collectively, “Defendants”).

                For the reasons that follow, Plaintiff’s application to

proceed    in     forma    pauperis    is    GRANTED,      but    the       Complaint   is

DISMISSED WITHOUT PREJUDICE.

                                      BACKGROUND

                Plaintiff’s    Complaint        is    submitted        on   the   Court’s

Section    1983     Complaint      form     with     an   additional        three   pages

attached.        According to the Complaint, in September 2016, before

his incarceration, Plaintiff had an unspecified surgery on his

right foot by Dr. Goez at South Nassau.                    Plaintiff claims that,

after the operation, Dr. Goez advised him that, once his foot heals

completely, he will be able to run “or even play soccer.”                         (Compl.

at 4.)    However, Plaintiff alleges that, after he slipped and fell

on   a    wet    surface    while     incarcerated        at     the    Nassau      County

Correctional Center (the “Jail”) in 2017, Plaintiff suffered neck



                                            2
and back injuries as well as “injury to my right foot.”              (Compl.

at 5.)    According to Plaintiff, an x-ray taken after his fall

showed that “the screw in my right foot was broken in half.”

(Compl. at 6.)

           Plaintiff alleges that Sheriff Sposato is responsible

for maintaining the Jail in a safe condition and that he failed to

do so because there are many wet floors at the Jail when it rains

and there are no “wet floor” signs posted.                   (Compl. at 5.)

Plaintiff also alleges that County Executive Curran is responsible

for the conditions at the Jail.           (Compl. at p. 7.)    In addition,

Plaintiff complains that although he was initially told by an

unidentified person that he needed surgery after his fall at the

Jail, he was later told that surgery is not necessary and that “if

I want the surgery I’ll have to do that when I go home.”             (Compl.

at 6.)

           Based on the foregoing, Plaintiff seeks to recover a

monetary award against the Defendants in the total sum of ten

million   dollars   as   well   as   an    “operation   on    my   foot”   and

unspecified “treatment for my neck and back injuries.”               (Compl.

at 7.)






                                     3
                                    DISCUSSION

I.     In Forma Pauperis Application

              Upon review of Plaintiff’s declaration in support of his

application to proceed in forma pauperis, the Court determines

that the Plaintiff’s financial status qualifies him to commence

this action without prepayment of the filing fees.                 See 28 U.S.C.

§ 1915(a)(1).       Therefore, Plaintiff’s request to proceed in forma

pauperis is GRANTED.

II.    Standard of Review

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.     §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.          See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).      However,       a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.



                                        4
Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).            “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”         Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”            Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).    While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.    Section 1983

            Section 1983 provides that

            [e]very person who, under color of any
            statute, ordinance, regulation, custom, or
            usage, of any State . . . subjects, or causes
            to be subjected, any citizen of the United
            States . . . to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501B02, 182 L. Ed. 2d 593 (2012).          To state a claim

under    Section   1983,   a   plaintiff   must   “‘allege   that   (1)   the

challenged conduct was attributable at least in part to a person


                                     5
who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed under the Constitution

of the United States.’”     Rae v. Cty. of Suffolk, 693 F. Supp. 2d

217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999)).

            In order to state a claim for relief under Section 1983

against an individual defendant, a plaintiff must allege the

personal    involvement    of     the    defendant       in   the   alleged

constitutional deprivation.     Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010).      The Supreme Court held in Iqbal that “[b]ecause

vicarious liability is inapplicable to . . . [section] 1983 suits,

a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”     556 U.S. at 676.      Thus, a “plaintiff asserting a

Section 1983 claim against a supervisory official in his individual

capacity”   must   sufficiently    plead    that   the    “supervisor   was

personally involved in the alleged constitutional deprivation.”

Rivera v. Fischer, 655 F. Supp. 2d 235, 237 (W.D.N.Y. 2009).             A

complaint based upon a violation under Section 1983 that does not

allege the personal involvement of a defendant fails as a matter

of law and should be dismissed.         Johnson v. Barney, 360 F. App’x

199, 201 (2d Cir. 2010) (“[Plaintiff’s] claims against [Defendant]



                                    6
failed as a matter of law because [Plaintiff] failed to allege

sufficient personal involvement on [Defendant’s] part to make him

liable under § 1983.”)   See, e.g., Hemmings v. Gorczyk, 134 F.3d

104, 109 n.4 (2d Cir. 1998).    With these standards in mind, the

Court considers Plaintiff’s claims against the Defendants.

     A.   Claims Against Dr. Goez and South Nassau

          Plaintiff seeks to impose Section 1983 liability on Dr.

Goez and South Nassau.   However, neither of these Defendants are

state actors or act under color of state law.        It is well-

established that Section 1983 “constrains only state conduct, not

the ‘acts of private persons or entities.’”   Hooda v. Brookhaven

Nat’l Lab., 659 F. Supp. 2d 382, 393 (E.D.N.Y. 2009) (quoting

Rendell-Baker v. Kohn, 457 U.S. 830, 837, 102 S. Ct. 2764, 2769,

73 L. Ed. 2d 418 (1982)).   Accordingly, “a litigant claiming that

his constitutional rights have been violated must first establish

that the challenged conduct constitutes state action.”   Flagg v.

Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 186 (2d Cir. 2005)

(internal quotation marks and citation omitted); Fabrikant v.

French, 691 F.3d 193, 206 (2d Cir. 2012) (“A plaintiff pressing a

claim of violation of his constitutional rights under Section 1983

is . . . required to show state action.”      (internal quotation

marks and citation omitted)).   Indeed, “the under-color-of-state-



                                 7
law element of § 1983 excludes from its reach merely private

conduct, no matter how discriminatory or wrongful.”                        Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50, 119 S. Ct. 977, 985,

143 L. Ed. 2d 130 (1999) (internal quotation marks and citation

omitted).

              Here, as is readily apparent, insofar as Plaintiff seeks

to impose Section 1983 liability upon purely private parties—Dr.

Goez   and    South   Nassau—such       claims    are     implausible.       Because

Section      1983   liability    does    not     extend    to    private    actors, 1

Plaintiff’s Section 1983 claims against Dr. Goez and South Nassau

are    DISMISSED      pursuant   to     28     U.S.C.     §§    1915(e)(2)(B)(ii),

1915A(b).

       B.     Claims Against Sheriff Sposato, County Executive Curran
              and Dr. Henig

              As set forth above, a plausible Section 1983 claim must

allege the personal involvement of the defendant in the alleged

constitutional violation.         See supra at 6; Rivera, 655 F. Supp.

2d at 237; see also Warren v. Goord, 476 F. Supp. 2d 407, 413



1  Although not alleged here, private actors may be considered to
be acting under the color of state law for purposes of § 1983 if
the private actor was “‘[a] willful participant in joint
activity with the State or its agents’” or conspired with a
state actor to violate a plaintiff’s constitutional rights.
Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323-24 (2d Cir.
2002) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 152,
90 S. Ct. 1598, 1606, 26 L. Ed. 2d 142 (1970)).

                                          8
(S.D.N.Y. 2007) (“‘It is well settled in this Circuit that personal

involvement of defendants in alleged constitutional deprivations

is a prerequisite to an award of damages under § 1983.’”) (quoting

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).                A supervisor

cannot be liable for damage under Section 1983 solely by virtue of

being   a   supervisor     because    there   is    no   respondeat     superior

liability under Section 1983.         Richardson v. Goord, 347 F.3d 431,

435 (2d Cir. 2003).

             Here, Plaintiff’s Complaint does not include any factual

allegations sufficient to demonstrate personal involvement by any

of these Defendants, namely Sheriff Sposato, County Executive

Curran,     and   Dr.   Henig,   regarding    the   events    alleged    in   the

Complaint and it appears that Plaintiff seeks to impose liability

against     these   individuals      based    solely     on   the   supervisory

positions they hold.        Wholly absent from the Complaint are any

allegations sufficient to establish any personal involvement by

any of these individuals in the unlawful conduct of which Plaintiff

complains.        Accordingly,    Plaintiff’s       claims    against   Sheriff

Sposato, County Executive Curran, and Dr. Henig are not plausible

and are DISMISSED WITHOUT PREJUDICE for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).





                                       9
     C.    Claims Against NHCC

           Plaintiff also names the NHCC as a Defendant.                Public

benefit corporations, such as the NHCC, are municipal entities for

the purpose of Section 1983.      See, e.g., McGrath v. Nassau Health

Care Corp., 217 F. Supp. 2d 319, 330 (E.D.N.Y. 2002) (“Public

benefit corporations are governmental entities for Section 1983’s

purposes.”); Estes–El v. N.Y. Dep’t of Motor Vehicles Office of

Admin. Adjudication Traffic Violation Bureau, No. 95–CV–3454, 1997

WL 342481, at *4 (S.D.N.Y. June 23, 1997) (holding that the

liability of a public benefit corporation under Section 1983 “is

governed by the principles set forth in Monell2 . . . and its

progeny.”); Sewell v. N.Y. City Transit Auth., Nos. 90–CV–3734,

91–CV1274, 1992 WL 202418, at *2 (E.D.N.Y. Feb. 10, 1992) (“The

‘policy   or   custom’   requirement     of   Monell   applies    to   public

corporations as well as to municipalities. . . .           Hence, in order

to maintain a cause of action under Section 1983 against [a public

benefit   corporation],     the    plaintiff       must   plead    that    an

impermissible    ‘policy    or    custom’     of   that   public       benefit

corporation denied him his federal rights.”); see also Dangler v.

N.Y. City Off Track Betting Corp., 193 F.3d 130, 142–43 (2d Cir.




2 Monnell v. N.Y. City Dep’t of Social Servs., 436 U.S. 658, 692,
98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978)

                                    10
1999) (applying Monell to claims against the OTB, a public benefit

corporation).   “Accordingly, to maintain actions brought under

Section 1983 against public benefit corporations, plaintiffs must

show that those corporations maintained a custom or policy that

deprived them of a constitutional right.”     McGrath, 917 F. Supp.

2d at 330; see also Connick v. Thompson, 563 U.S. 51, 60-61, 131

S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (“Plaintiffs who seek to

impose liability on local governments under Section 1983 must prove

that ‘action pursuant to official municipal policy’ caused their

injury.” (quoting Monell, 436 U.S. at 658, 690–91; Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (holding that in order

to prevail on a Section 1983 claim against a municipal entity or

public benefit corporation, a plaintiff must show: “(1) actions

taken under color of law; (2) deprivation of a constitutional or

statutory right; (3) causation; (4) damages; and (5) that an

official   policy   of   the   municipality   [or   public   benefit

corporation] caused the constitutional injury.”).

           Here, as is readily apparent, Plaintiff has not alleged

any “injury to a constitutionally protected right . . . that . .

. was caused by a policy or custom of the [NHCC] or by a[n] [NHCC]

official responsible for establishing final policy.”    Hartline v.

Gallo, 546 F.3d 95, 103 (2d Cir. 2008) (internal quotation marks



                                 11
and citation omitted).         Accordingly, Plaintiff’s claims against

the NHCC are DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

IV.   Leave to Amend

           Given   the   Second    Circuit’s   guidance     that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend the Complaint should be granted.          Insofar as Plaintiff

seeks to impose Section 1983 liability based on a “slip and fall”

at the Jail, leave to file an Amended Complaint is DENIED.              It is

clear   that   this    claim   does   not   implicate   a    constitutional

deprivation.    At best, Plaintiff has alleged a negligence claim.

Daniels v. Williams, 474 U.S. 327, 330–31, 106 S. Ct. 662, 664-

65, 88 L. Ed. 2d 662 (1986) (negligence claims do not rise to the

level of a constitutional violation); see also Carr v. Canty, No.

10–CV–3829, 2011 WL 309667, *2 (S.D.N.Y. Jan. 19, 2011) (second

and third alteration in original) (“‘[C]ourts have held that

allegations of wet conditions leading to a slip-and-fall will not

support a Section 1983 claim even where . . . the plaintiff [ ]

alleges that the individual defendants had notice of the wet

condition but failed to address it.’”), quoting Edwards v. City of



                                      12
N.Y., No. 08–CV–5787, 2009 WL 2596595, at *3 (S.D.N.Y. Aug. 24,

2009); Jennings v. Horn, No. 05–CV–9435, 2007 WL 2265574, at *5

(S.D.N.Y. Aug. 7, 2007) (“[S]lippery prison floors, at best, pose

a claim of negligence, which is not actionable under the United

States Constitution.”).

            However,    in   an    abundance        of    caution,    Plaintiff   is

GRANTED leave to file an Amended Complaint in order to allege any

valid claims he may have against Defendant(s) relating to the

adequacy of the medical treatment at the Jail following the fall.

Any    Amended   Complaint        shall        be   clearly    labeled      “Amended

Complaint”, shall bear the same docket number as this Memorandum

and Order (“M&O”), 18-CV-3564(JS)(AYS), and shall be filed within

thirty (30) days from the date of this M&O.                Plaintiff is cautioned

that   an   Amended    Complaint     completely          replaces    the   original.

Therefore, Plaintiff must include any and all claims against any

Defendant(s) he seeks to pursue in the Amended Complaint.

            Alternatively, Plaintiff may elect to pursue only his

state law negligence claims in state court, rather than amend his

Complaint in this Court.      However, should Plaintiff choose to file

an Amended Complaint in this Court, he may include his negligence

claims therein and invoke this Court’s supplemental jurisdiction

over such state law claims.



                                          13
                             CONCLUSION

            For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the claims against

Dr. Goez and South Nassau are sua sponte DISMISSED WITH PREJUDICE

for failure to allege a plausible claim for relief pursuant 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).       Plaintiff’s remaining

claims are DISMISSED WITHOUT PREJUDICE for failure to allege a

plausible claim for relief pursuant 28 U.S.C. §§ 1915(e)(2)B)(ii),

1915A(b).    Plaintiff is GRANTED LEAVE TO FILE AN AMENDED COMPLAINT

in accordance with this M&O.       Any Amended Complaint shall be

clearly labeled “Amended Complaint”, shall bear the same docket

number as this M&O, 18-CV-3564(JS)(AYS), and shall be filed within

thirty (30) days from the date of this M&O.          Alternatively,

Plaintiff may elect to pursue only his state law negligence claims

in state court, rather than amend his Complaint in this Court.   If

Plaintiff does not file an Amended Complaint within the time

allowed, judgment shall enter without further notice.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                 14
          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: April   19 , 2019
       Central Islip, New York




                                 15
